Citation Nr: 0016870	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for 
colon cancer as a result of ionizing radiation exposure.

A videoconference hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C., with the 
veteran in Atlanta, Georgia, in September 1997.  The Member 
of the Board was designated by the Chairman of the Board to 
conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  In May 
1998, the Board remanded the issue to the RO for further 
development.  The requested developments have been 
accomplished and the case is now ready for appellate review.

Finally, the Board notes that the veteran and his family have 
offered into evidence various statement relating to skin 
lesions the veteran developed in service.  To the extent the 
veteran desires to pursue this issue as a separate claim, he 
and/or his representative should do so with specificity at 
the RO.  As there has thus far been no adjudication of this 
issue, the Board has no jurisdiction of the issue at this 
time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's claim for radiation exposure is not based 
on atmospheric nuclear weapons testing or Hiroshima and 
Nagasaki occupation; but rather on two off-duty visits to 
Hiroshima.

3.  The veteran's colon cancer was not manifested until many 
years after service separation.

4.  Dose radiation reports estimate that the maximum 
radiation dose a serviceman would have received as a result 
of occupation duties was less than one (1) rem. 

5.  Even considering that the veteran received the maximum 
dose estimated to have been received by occupation personnel 
at Hiroshima or Nagasaki, an expert medical opinion reflected 
that it was unlikely that the veteran's colon cancer could be 
attributed to exposure to ionizing radiation in service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
due to exposure to ionizing radiation, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (1999). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (1999).  Under 38 C.F.R. § 3.309(d), service incurrence 
may be presumed on a radiation basis for certain specified 
diseases when the disease becomes manifest in a veteran who 
participated in a "radiation-risk activity."  See also 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000).  On the other 
hand, the veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (1999).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  A third 
basis to establish a service connected claim for radiation 
exposure is provided under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
which permits service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  The only service records currently 
associated with the claims file are Morning and Sick Reports 
which show service in Osaka, Japan in 1946-1947.  It has been 
noted that Osaka is 175 miles east of Hiroshima.  The records 
also reveal that he was hospitalized in November 1946, but a 
diagnosis is not ascertainable from the records.  In December 
1946, it appears that he was treated for pharyngitis and 
cellulitis, and in January 1947 for erythema multiform, of 
his hands, face, chest and penis.  

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board 
notes that the veteran has not claimed entitlement to service 
connection for colon cancer on a direct service connection 
basis; rather, he asserts that he developed colon cancer 
years after service due to exposure to ionizing radiation as 
a result of two off-duty visits to Hiroshima some nine months 
after the bombing.  

Post service medical records reveal that the veteran was 
diagnosed with adenocarcinoma of the colon with metastasis in 
March 1996, after a several-month history of diarrhea.  In 
April 1996, the veteran filed the current claim.  In a May 
1996 VA gastrointestinal examination report, the veteran 
related a history of illness in service, which he believed to 
be hepatitis.  It was also noted that the veteran had 
recently undergone an abdominal resection due to 
adenocarcinoma of the colon.  The diagnoses included 
status/post abdominal laparotomy and resection of 
adenocarcinoma of the colon.  In a December 1996 letter, the 
veteran's VA treating physician indicated that she had 
treated the veteran for recently-diagnosed adenocarcinoma of 
the rectum.  The veteran and his wife had related to her that 
he was present at the Hiroshima bomb site approximately nine 
months after the bomb was dropped but was unsure if there was 
any estimate of what type of radiation exposure he might have 
received.  She concluded that she could not rule/out the 
possibility that some radiation exposure at that time might 
have had something to do with the veteran's development of 
rectal cancer.

In a September 1997 videoconference before the Board, the 
veteran testified that he was stationed in Japan during the 
war and served in Nagasaki.  He related that he visited 
Hiroshima a couple times with some service buddies.  He 
acknowledged that his visit was outside of the presumption 
period but he became quite ill after his visit.  He reported 
that he had boils on his neck and sores on his arms, like 
burns.  He was medically evacuated and returned to the United 
States.  His family was told he was gravely ill and at least 
one telegram reported that he had hepatitis, but he had no 
recollection of a period of time from his illness.  He 
maintained that his visits to Hiroshima resulted in some 
radiation damage which subsequently caused his colon cancer.  
He observed that he was diagnosed with colon cancer in March 
1996 and was operated on right away.  His cancer was 
currently in remission.  Upon further questioning, he related 
that his symptoms developed a few days after his visit to 
Hiroshima and included sores on his lips, and boils on his 
arms.  He lost his memory of subsequent events until about 
1950.  He also recalled that he spent several hours in 
Hiroshima on two visits for a total of four hours.  
Parenthetically, the veteran later updated his testimony and 
indicated that he probably spent many more than four hours in 
Hiroshima.  

On remand from the Board, additional evidence was associated 
with the veteran's claims file.  Specifically, in a June 1998 
letter to the veteran's wife, the Associate Chief of the 
Hiroshima Peace Memorial Museum noted that the atomic bomb 
dropped on Hiroshima was neutron and gamma radiation which 
was generated and dissipated almost instantly; however, 
nearly all other substances became radioactive themselves.  
The Associate Chief related that the amount of radioactivity 
even at the time fell dramatically with distance from the 
hypocenter and fell drastically over time, and gave examples 
of after one month it was one millionth the original level 
and after one year was one-hundred millionth the original 
level.  He noted that even shortly after the bombing, the 
radiation level at the hypocenter had fallen to 80 rads (with 
a lethal dose of about 700 rads) and concluded that even 
exposure at the hypocenter one year after the bombing would 
have had no appreciable effect on the human body.  

Further, a July 1998 letter from the Defense Special Weapons 
Agency confirmed that the veteran was not present in 
Hiroshima or Nagasaki with the occupation forces.  In a 
December 1999 Memorandum from the Chief Public Health and 
Environmental Hazards Office, it was related that the veteran 
visited Hiroshima while stationed in Osaka but was not a 
member of the occupation forces.  The reviewing physician 
noted that the maximum radiation dose an serviceman would 
have received as a result of occupation duties was less than 
one (1) rem. and that exposure to 20.22 rads or less at age 
22 provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colon cancer was related to exposure to ionizing 
radiation.  It was also noted that there was no excess of 
colon cancer among bomb survivors at doses below about 100 
rad and that the risks increased only after intense 
radiation.  Giving the veteran the benefit of that maximum 
dose estimate, the reviewing physician opined that it was 
unlikely that the veteran's rectosigmoid carcinoma could be 
attributed to exposure to ionizing radiation in service.

Turning to the merits of the veteran's claim, the Board 
initially finds that the veteran's colon cancer does not fall 
within the list of specified diseases under 38 C.F.R. 
§ 3.309(d), which presumes service connection on a radiation 
basis when the veteran participated in a "radiation-risk 
activity."  Therefore, 38 C.F.R. § 3.309 is not applicable to 
the veteran's current claim.  

Next, the Board finds that the veteran has met the threshold 
elements of 38 C.F.R. § 3.311(b), which require exposure to 
ionizing radiation as claimed, and that the veteran developed 
a radiogenic disease, five or more years after exposure.  In 
this case, the veteran claims that he was exposed to ionizing 
radiation during two off-duty visits to Hiroshima nine months 
after the bombing.  In addition, colon cancer is listed as a 
radiogenic disease and was diagnosed some 50 years after the 
claimed exposure.  Accordingly, 38 C.F.R. § 3.311 is for 
application.  

Under the provisions mandated by 38 C.F.R. § 3.311, the claim 
was referred to the Under Secretary of Health for a dose 
estimate and a medical opinion of whether it was as likely, 
unlikely, or as likely as not, that the veteran's colorectal 
cancer resulted from exposure to radiation in service.  As 
noted above, the Under Secretary of Health determined that 
the veteran's exposure was no greater that those servicemen 
involved in occupation duties at Hiroshima or Nagasaki, i.e. 
less than 1 rem.  Giving the veteran the benefit of the 
maximum exposure as those involved in the occupation, the 
medical opinion revealed that it was unlikely that the 
veteran's rectosigmoid carcinoma could be attributed to 
exposure to ionizing radiation.  This determination is 
consistent with the information provided by the Associate 
Chief of the Hiroshima Peace Memorial Museum, who related 
that after one year the level of radioactivity at the 
hypocenter was one-hundred millionth of the original level 
(it is noted that the veteran's trips to Hiroshima were taken 
nine months after the bombing).  Based on the above medical 
determination of essentially no correlation between the 
veteran's exposure to ionizing radiation and current 
diagnosis of colon cancer, the Board finds that the claim 
must be denied under the provisions of 38 C.F.R. § 3.311.

The Board has also considered the veteran's claim on a direct 
basis.  Specifically, the United States Court of Appeals for 
the Federal Circuit has determined that VA regulations which 
provide for presumptive service connection for disabilities 
resulting from exposure to various toxins such as radiation 
or Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) 
(Veterans Claims Court) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this regard, the Board has carefully considered the 
opinion of the veteran's treating VA oncologist that she 
could not rule out the possibility that some radiation 
exposure might have had something to do with the veteran's 
subsequent development of rectal cancer.  However, the Board 
finds that the statement is equivocal and cannot establish a 
basis on which to grant service connection.  

First, speculative language has been found insufficient to 
even well-ground a claim.  See Bloom v. West, 12 Vet. 
App. 185 (1999) (language that POW status "could have" 
precipitated lung disorder not sufficient to well ground 
claim); Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(language that pre-existing condition "may have" 
contributed to death found too speculative).  Here, the Board 
finds that the treating physician's notation of a possible 
connection between the veteran's colon cancer and radiation 
exposure made many years after discharge is not sufficient 
evidence to establish a relationship, particularly in light 
of a finding by the Under Secretary of Health of minimal 
radiation exposure.  

Further, it does not appear that the treating oncologist was 
aware of the veteran's level of radiation exposure at the 
time she rendered the opinion.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  In this case, it appears that the VA treating 
physician based her opinion on just that - the history 
provided by the veteran.  Again, highlighting the findings of 
the Under Secretary of Health, who has been specifically 
charged under the regulation to make this determination, 
found that the veteran's level of radiation exposure was 
unlikely to have caused his colon cancer.  Accordingly, the 
Board specifically places greater weight on the statement 
offered by the Under Secretary of Health that the veteran's 
visits to Hiroshima were not related to a diagnosis of colon 
cancer some 50 years later.

The Board has also considered the veteran's statements and 
sworn testimony that he has continually suffered from the 
residual of ionizing radiation exposure since separation from 
service in 1947. Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective medical 
evidence of record showing no relationship between two off-
duty trips to Hiroshima and colon cancer diagnosed in 1996.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current pathology, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence, service connection 
must be denied.

Moreover, the Board has reviewed the statement of the 
veteran's family.  His aunt confirmed that the veteran's 
family was told by telegram in early 1947 that the veteran 
was dying and made arrangements to ship his body home.  His 
sister revealed that the veteran was very sick when he 
returned from Japan and had very bad skin lesions and a rash 
for an extended period of time.  His wife maintained that he 
was stricken with an illness severe enough to notify his 
family that he had died and that he was very ill when he 
returned from Japan.  She related that she had heard stories 
from the veteran's father and sister as to skin rashes and 
other skin lesions that the veteran had for several years 
after service separation.  She noted that he had had muscle 
problems, teeth problems, and other symptoms she attributed 
to radiation poisoning.  However, those statements, dated in 
1996 do not provide a basis for relating claimed ionizing 
radiation exposure to service, some 50 years earlier, nor is 
his family competent to make that medical connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, these 
statements alone cannot establish a relationship between 
radiation exposure and the diagnosis of colon cancer many 
years after service separation.  

Finally, the veteran and his wife submitted a written 
statement dated in April 2000 after certification of the 
veteran's claim to the Board, which was not specifically 
considered by the RO.  However, the Board has reviewed the 
additional statement and finds that it is duplicative of the 
contentions previously submitted by the veteran and his 
family and which have, in essence, been considered by the RO.  
Accordingly, the Board concludes that there was no prejudice 
in proceeding with consideration of this case.  

In conclusion, the Board has fully reviewed all of the 
evidence of record related to the veteran's allegations of 
radiation exposure during service and subsequent diagnosis of 
colon cancer and finds that the preponderance of the evidence 
is against the veteran's claim.  Thus, the claim is denied.


ORDER

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

